The opinion of the court was delivered by
Lowrie, C. J.
The objection to the charge of the court is, that it does not define the line “ along the ridge of the said hill” as meaning, along its crest or highest part; and that it left the location of the county line to the jury. But however the court might have defined the line, we do not see how they could have avoided leaving to the jury the application of the definition to the ground. The definition of county lines is of course matter of public law, and as such must be interpreted by the court; but the jury alone can find the facts that give it a practical application in actions of ejectment for the trial of private rights.
It is quite manifest, that the meaning of the law fixing the line was long in doubt; and we cannot say, that the court was bound to give it an interpretation derived from its language alone, and without any reference- to the actual public interpretation which it had received during’three-quarters of a century. We cannot say, under the evidence, that the court put an erroneous interpretation on it. Long-established public regulations ought not to be disturbed by logical or philological criticisms of original principles. The county line ought -to be recognised as being where it was generally -understood to be, and not where we would now place it, if we had now to apply the law for the first time. We can best ascertain where the true line was, by looking to the public practice relative to it, in connexion with the levying of taxes, selecting jurors, serving process by sheriffs and constables, elections, official surveys, and such like matters. More of such evidence would have been better here.
Judgment affirmed.